DETAILED ACTION
	This is an allowability notice in response to amendments filed 08/08/2022. Claims 1-18 and 20 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Craig Summerfield on 09/1/2022.

The application has been amended as follows: 
Replace the following claims (claims 17 and 19-20) to read:

Claim 17
A surgical robotic system for medical teleoperation, the surgical robotic system comprising: 
a robotic manipulator; 
a surgical instrument connected to the robotic manipulator; 
an adaptor connected to the robotic manipulator, the adaptor configured to connect with a cannula during teleoperation; 
a first sensor on the adaptor; and 
a controller configured to 
adjust a remote center of motion of the robotic manipulator based on output from the first sensor; and
determine an amount of overlap between a target anatomy and each of a plurality of workspaces of the surgical instrument, the workspaces corresponding to different positions of the robotic manipulator about the remote center of motion, to select the position of the robotic manipulator with a greatest of the amount of overlap, and to move the robotic manipulator to the selected position.

Claim 19
(canceled)

Claim 20 
The surgical robotic system of claim 17 wherein the controller is further configured to move the robotic manipulator to the selected position while providing for movement of the robotic manipulator during teleoperation of the surgical instrument.
Reasons for Allowance
Based on the arguments made, the claims have overcome the previous prior art rejection. The prior art of record teaches a system which adjusts a remote center of motion based on detected forces and selects the configuration with the best workspace (Mao, US 20210290320); determining the amount of angle required for a manipulator to have overlap between a workspace and a target workspace (Kiyosawa, US 20210008710); determining a workspace of a robotic manipulator based on joint positions (Itkowitz, US 20190105118); optimizing the workspace of a surgical robot using a non-linear algorithm (Li, “Design of spherical parallel mechanisms for application to laparoscopic surgery’); positioning surgical manipulators about a workspace (Stricko, US 20200345438); and repositioning a remote center of motion based on a force associated with the cannula (Rabindran, US 20200315721).
In an updated search prior art was found that teaches an adaptor connected to a cannula with a force sensor (Lim, US 20220054209). However, prior art was not found that teaches determining an amount of overlap between a target anatomy and a plurality of workspaces for different joint configurations and then selecting the configuration with a greatest amount of overlap as claimed by independent claims 1, 13 and 17. Thus, the prior art does not singly or in combination teach all of the claim limitations together.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Allowable Subject Matter
	Claims 1-18 and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664